Citation Nr: 0017671	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran served on active service from February 
1944 to May 1946. 

In addition, the Board notes that the claims file contains an 
August 1999 statement from the AMVETS indicating that they 
were withdrawing their representation of the veteran.  As 
such, the AMVETS' representation of the veteran has been 
withdrawn.  See 38 C.F.R. § 20.602 (1999).


FINDINGS OF FACT

1.  In a September 1955 rating decision, the RO denied the 
veteran's claim of service connection for a nervous disorder; 
the veteran was notified of this decision in September 1955 
and did not enter notice of disagreement within a year of 
notice.

2.  The evidence associated with the claims folder since the 
September 1955 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1955 rating decision is final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008; effective January 25, 1936 to 
December 31, 1957.

2.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
a notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision, in the absence of new 
and material evidence or clear and unmistakable error.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a) 
(1999).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (1999).

In this case, in a September 1955 rating decision, the 
veteran was denied service connection for a nervous disorder 
on the grounds that the evidence did not show the claimed 
disorder was incident to the veteran's service.  The evidence 
of record at that time included a June 1955 private physician 
statement that the veteran had stomach trouble, kidney 
trouble, and was very nervous and needed clinical 
observation.  Lay statements of record reflect that the 
veteran was "sick" or "ill" in 1948 or beginning in 1953.  
A VA compensation examination in August 1955 diagnosed 
psychophysiologic asthenic reaction.  This was based on a 
history of having worked after service from 1946 to 1954, and 
having become unemployed in 1954 because laboring work made 
him weak, shaky, dizzy, and nauseated.  

The veteran was provided notice of this determination via 
letter dated that same month.  However, the veteran did not 
subsequently appeal this determination.  A June 1956 letter 
from the veteran's congressman inquired into the status of 
the claim, but did not assert disagreement with the decision 
nor express by the veteran to appeal the rating decision.  As 
such, the September 1955 rating decision became final.  See 
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulations 1008 and 1009; effective January 
25, 1936, to December 31, 1957; see also 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 
(1999).  Consequently, the veteran's claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the case of Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court), citing Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998): the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

In this case, since the September 1955 final adjudication, 
the additional evidence in the file which is related to this 
issue includes a January 1998 statement from G.W., M.D., 
indicating the veteran has been under his care since October 
1994, without specifying the type of disorder for which the 
veteran was being treated.  Additionally, the evidence 
includes medical records from the Mountain Home and 
Louisville VA Medical Centers (VAMC's) dated from March 1961 
to August 1976.  These records describe the treatment the 
veteran received over time for various health problems, 
including psychiatric symptomatology. 

Specifically, the Board notes that VA treatment records 
contain March 1961 notations from the Mountain Home VAMC 
indicating the veteran was diagnosed with psychophysiological 
gastrointestinal reaction, peptic ulcer-like syndrome.  At 
that time, the veteran reported nervous indigestion during 
the prior 8 years (which dates back to the veteran's 
psychiatric symptoms to 1953, more than five years after his 
discharge from service in May 1956).  Additionally, April 
1963 notations from the Louisville VAMC indicate the veteran 
reported he had a nervous breakdown 12 years prior (which 
dates his psychiatric symptoms back only to 1951, more than 
four years after his discharge from service).  Furthermore, 
the Board notes that the remaining the VA treatment records 
contain various psychiatric diagnoses, including 
psychophysiological asthenic reaction, emotionally unstable 
personality and depressive reaction, schizo-affective 
disorder, and psychotic depression.  However, these VA 
records do not contain any discussions as to the etiology of 
any of the veteran's psychiatric diagnoses. 

Lastly, the Board notes that the records from the Louisville 
VAMC contain a hospitalization summary for April to May 1963 
indicating that the veteran was treated at a VA Hospital in 
Johnson City, Tennessee, in 1961.  However, as confirmed by 
the RO in the June 1999 supplemental statement of the case, 
it appears that the Johnson City VA medical facility and the 
Mountain Home VA medical facility are one and the same.  As 
such, the treatment records from the Johnson City VA medical 
facility are a part of the record, contained within the VA 
medical records discussed above.  See 38 U.S.C.A. § 5107(a) 
(West 1991); see Bell v. Derwinski, 2 Vet. App. 611 (1992). 

After a review of the additional evidence submitted 
subsequent to the September 1955 rating decision, the Board 
finds that the veteran has not submitted new and material 
evidence which would allow a reopening of his claim.  The 
Board acknowledges that the VA medical records discussed 
above note the veteran reported he first presented 
psychiatric symptomatology on or about 1951.  However, this 
evidence does not show that the veteran presented evidence of 
a psychosis within a one year period of his discharge from 
service.  Essentially, what was missing at the time of the 
September 1955 rating decision, and what continues to be 
missing, is competent medical evidence indicating that the 
veteran developed a psychosis to a compensable degree within 
a one year period of his discharge from service, or that he 
currently suffers from a psychiatric disorder which has been 
linked, via competent medical evidence, to his service.  See 
generally 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.102, 
3.303, 3.307, 3.309 (1999).

For these reasons, the Board finds that the additional 
evidence submitted, when considered alone and in conjunction 
with all of the evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  As the evidence submitted is 
not "new and material" as contemplated by law, this 
evidence does not provide a basis to reopen the veteran's 
claim of service connection for a psychiatric disorder.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.302, 20.1103. 


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
and the benefit sought on appeal is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

